Exhibit 10.1
Amendment No. 1 to Agreement for Marketing Services
     This Amendment No. 1 dated as of April 30, 2009 (this “Amendment”) is to
the Agreement for Marketing Services dated January 14, 2008 (the “Agreement”) by
and between ALPS Fund Services, Inc., a Colorado corporation located at 1290
Broadway, Suite 1100, Denver, Colorado 80203 (“ALPS”), and GreenHaven Commodity
Services, LLC, a Delaware limited liability company located at 3340 Peachtree
Road, Suite 1910, Atlanta, Georgia 30326 (the “Managing Owner”).
     WHEREAS, ALPS and the Managing Owner wish to amend the Agreement in certain
respects as more fully set forth below; and
     WHEREAS, ALPS Distributors, Inc. (“ALPS Distributors”) is (i) an affiliate
of ALPS, (ii) a Colorado corporation, and (iii) a registered broker-dealer under
the Securities Exchange Act of 1934, as amended.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
     1. Effective as of April 30, 2009, ALPS Distributors hereby replaces ALPS
in its entirety as a party to the Agreement and assumes all of ALPS’ duties and
obligations set forth in the Agreement. Moreover, in connection with the
foregoing, ALPS hereby assigns to ALPS Distributors all of ALPS’ rights and
entitlements under the Agreement, effective as of April 30, 2009.
     2. Except as specifically set forth herein, all other provisions of the
Agreement shall remain in full force and effect. Any items not herein defined
shall have the meaning ascribed to them in the Agreement.
     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Amendment as of the date first written above.



          GREENHAVEN COMMODITY SERVICES, LLC
    By:   /s/ Ashmead Pringle         Name:   Ashmead Pringle        Title:  
President     

          Accepted and Agreed to this 30th day of April, 2009:


ALPS DISTRIBUTORS, INC.
    By:   /s/  Thomas A. Carter       Name:   Thomas A. Carter        Title:  
President     

          ALPS FUND SERVICES, INC.
    By:   /s/ Jeremy O. May         Name:   Jeremy O. May        Title:  
President     



